Title: To George Washington from Beverley Randolph, 4 January 1791
From: Randolph, Beverley
To: Washington, George



Sir,
Council Chamber [Richmond, Va.] Jany 4th 1791.

In conformity to a Resolution of the General Assembly of this State herewith inclosed, I do myself the honour to transmit a Memorial from the Representatives of the Frontier Counties, & the Proceedings of the Executive respecting a temporary System of defence for the Western Frontier. I beg leave also to lay before you copies of two other Resolutions of the General Assembly together with the Petition of sundry Officers of the Virginia Line on Continental Establishment on the subject of the Bounty Lands allotted to them on the Northwest side of the Ohio. I have the Honour to be with the highest respect Your Obedt Servant.

Beverley Randolph

